Citation Nr: 1439068	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from November 1958 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that the Veteran's claim of service connection for left ear hearing loss was granted in September 2011 for the entire period on appeal, and the RO continued his appeal of the rating for hearing loss in a supplemental statement of the case.  Therefore, the issue regarding an increased rating has been characterized on appeal to address bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing manifested by no more than Level II hearing acuity bilaterally.

2.  The Veteran's functional impairment includes difficulty hearing in multiple settings, to include while at work and performing activities of daily living.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA call for VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through a VCAA letters dated September 2006 and October 2008, the Veteran was informed of the information and evidence necessary to substantiate the claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating - Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A June 2006 Department of Defense audiogram showed the Veteran's pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
35
45
60
LEFT
10
35
45
65

The testing did not include speech audiometry levels. 

In June 2008, the Veteran was afforded an additional audiogram by the Department of Defense.  The Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
30
55
65
LEFT
0
35
55
75

No speech recognition scores were provided.  

A December 2008 VA examination revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
55
75
LEFT
15
45
60
80

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  The examiner noted that the Veteran had some functional impairment.  The Veteran reported that his occupational functioning and daily activities are impaired by his lack of understanding.  

The Veteran was afforded a VA examination in September 2011.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
65
75
LEFT
15
45
65
70

The Veteran's speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  The Veteran described some functional impact, including difficulty in hearing conversations.  

A May 2013 VA treatment record showed the Veteran's pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
55
70
LEFT
15
35
60
65

The Veteran reported difficulty understanding normal conversational speech.  Speech discrimination scores were 92 percent bilaterally.

The Veteran was afforded a VA examination in January 2014.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
65
80
LEFT
15
45
60
80

The Veteran's speech discrimination scores were 90 percent bilaterally.  The examiner acknowledged some functional impact due to hearing loss.  The Veteran reported that he cannot hear well in all settings.  

The record contains no additional audiological testing results within the period on appeal.  The Veteran's treatment records do show that he has been fitted with hearing aids bilaterally.   
	
When applying the pure tone averages and speech recognition scores to Table VI, the highest level of hearing loss is awarded from the findings dated January 2014.  When using the January 2014 results, a Level II is assigned bilaterally.  The Board then applies those levels to Table VII, which results in a noncompensable evaluation for the Veteran's bilateral hearing loss.

The audiological examination addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Multiple examiners noted difficulty hearing conversations and difficulty hearing in multiple settings.  

Nevertheless, a compensable disability rating for bilateral hearing loss is not warranted based on any audiological findings of record.  For these reasons, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran was noted to have difficulty in multiple settings, to include at work.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examination.  As the Veteran's hearing loss was appropriately measured, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


